DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 09/29/2021 has been entered – Claims 1, 4, 16, 18, 20, and 22 are amended. Claims 1-23 remain pending in the application. 

The objection to the drawings as previously set forth in the Non-Final Office Action mailed 04/30/2021 is overcome by Applicant’s amendment to the drawings dated 10/07/2021.

The rejection of Claim 22 under 35 U.S.C. 112(b) for being indefinite as previously set forth in the Non-Final Office Action mailed 04/30/2021 is overcome by Applicant’s amendment.

The rejection of Claims 1, 4, 6, 8-11, 18, 20-21, and 23 under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior…") and Kennedy (US 2007/0144111 A1)  is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made based on the previous rejection of Claim 16 under 35 U.S.C. 103 over Fu and Kennedy and further in view of Endres et al. (US 2015/0323291 A1) when taken with the evidence of Garnick et al. (US 2018/0334020 A1). The rejections of Claims 2 and 19 under 35 U.S.C. 103 over Fu and Kennedy and further in view of Hexcel (“HexPly® Prepreg Technology”, 2013), Claims 3 and 7 under 35 U.S.C. 103 over Fu and Kennedy and further in view of Zornig et al. (Armor Plate Ballistic Testing), Claim 5 under 35 U.S.C. 103 over Fu and Kennedy and further in view of Walter et al. (CA 2,815,878 A1) when taken with the evidence of Hexcel (HexWeb® HRH-10 Product Data Sheet), Claim 12 under 35 U.S.C. 103 over Fu and Kennedy and further in view of Hazell et al. (“The Impact of Structural Claims 13-14 under 35 U.S.C. 103 over Fu and Kennedy and further in view of Chen et al. (CN 206274239 U), Claim 15 under 35 U.S.C. 103 over Fu and Kennedy and further in view of Boos (US 6,216,579 B1), Claim 17 under 35 U.S.C. 103 over Fu and Kennedy and further in view of Martin et al. (US 2003/0052779 A1), and Claim 22 under 35 U.S.C. 103 over Fu and Kennedy and further in view of Keil (Technology and Practical Use of Strain Gages) are herein revised in accordance with the above rejection.

Response to Arguments
Applicant’s arguments on Pages 7-12 of the response dated 09/29/2021 with respect to the rejection of the claims under 35 USC § 103 in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 8-9 of the reply that the primary reference Fu teaches a ballistic panel including a styrene/acrylate particle based shear thickening fluid (STF) that was chosen by Fu because it exhibits relatively low critical shear stress which allows for low impact-resistant panels (i.e. resistant at velocities between 4-10 mph). Applicant argues that neither secondary reference (Endres + Garnick) which teaches the shear-thickening material D3O disclose a critical shear stress nor do they suggest that shear-thickening of D3O would be achieved at low impact velocities (4-10 mph) so that D3O would be suitable for the low velocity impact-resistant panel of Fu. Applicant suggests that Endres contemplates high velocity impacts. Applicant concludes that because Fu is directed to low velocity impact panels and specifically teaches that the critical shear stress of an STF is an important factor for determining whether the STF will provide the desired property it would have been unpredictable, and therefore nonobvious, to replace the styrene/acrylate STF of Fu with the D3O material of Endres. 
Examiner’s Response – The Examiner respectfully disagrees. First, the Examiner notes that Fu is directed to a low velocity impact-resistant particles and suggests that their styrene/acrylate STF is preferable to silica based STFs but Fu does not disparage or discredit all other STFs. Second, while Endres does not provide the critical shear stress of D3O or specifically suggest that shear thickening may be achieved at low velocities, none of the cited references suggest that D3O would be unsuitable for such an application. It is noted that Endres’s discussion of ballistic protective components for protecting against foreign objects such as projectiles does not necessarily imply a high velocity impact as suggested by Applicant in the above arguments given numerous factors affect the impact velocity of a projectile including distance from the source and the environmental conditions over the flight path. Endres does not explicitly state that the panels, such as those including D3O, are suitable only for high velocity impacts. Accordingly, absent a persuasive showing of secondary considerations indicating that D3O would not function as desired in the panel of Fu, the Examiner maintains the position that it would have been obvious to modify the panel of Fu, substituting the STF of Fu for D3O since Endres teaches that D3O is an exemplary shear thickening material for ballistic composite panels. Said substitution would have been one known element for another and the ordinarily skilled artisan would reasonably expect the predictable result that the ballistic gel layer would remain useful in the panel of the prior art. 
Applicant’s Argument – Regarding the dependent claims, Applicant argues on Pages 9-12 that each of these claims are allowable over the cited prior art provided their dependency from the independent claim at issue above. 
Examiner’s Response – Applicant has not provided additional arguments with respect to these rejections and therefore, for the reasons outlined above, this is not found persuasive.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1, 4, 6, 8-11, 16, 18, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1) when taken with the evidence of Garnick et al. (US 2018/0334020 A1). 
Regarding Claim 1, Fu teaches a sandwich composite panel (SCP), considered a ballistic panel, comprising a honeycomb core and two carbon fiber reinforced plastic (CFRP) facings (see Abstract & Pg. 75). The honeycomb core layer includes a concentrated colloidal suspension of styrene/acrylate particles in ethylene glycol which is a shear thickening fluid (STF) (see Abstract & Pg. 75). Per the instant specification, a ballistic gel can be any dilatant, non-Newtonian fluid that has the property of exhibiting an increase in rigidity when impacted by a bullet (see [0024]). Therefore, the STF of Fu’s ballistic panel is regarded to be a ballistic gel since a shear thickening fluid is, by definition, non-Newtonian (dilatant) fluid which would exhibit an increase in rigidity when impacted by a bullet. 

Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the panel of Fu, adding a ballistic resistant Kevlar interlayer to the honeycomb core of the panel for improved ballistics protection. Such a modification would yield a panel comprising a core layer including a ballistic resistant material (the “interlayer” suggested by Kennedy) having a first and second major surface wherein the STF-filled honeycomb of Fu is on either side of said core (corresponding to a first layer comprising a ballistic gel on the first major surface of the core layer and a second layer comprising a ballistic gel material on the second major surface of the core layer as required by the instant claim). 
Concerning the material of the ballistic gel, the prior art combination does not teach a gel comprising polyurethane and polyborodimethylsiloxane (PBDMS). However, in the analogous art of ballistic panels comprising shear thickening fluids, Endres teaches that an exemplary shear thickening material (impact protection material) is sold under the tradename D3O (see [0022]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the panel of Fu in view of Kennedy, substituting the STF of Fu 

Regarding Claim 4, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 1 above wherein the first and second layers comprising ballistic gel material both comprise a cellular core layer comprising a cell wall structured to provide a plurality of cells, the ballistic gel being embedded within the plurality of cells (see Fu Pg. 75 & Fig. 1b).

Regarding Claim 6, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 4 above wherein the ballistic gel is a shear thickening fluid which, by definition, is a non-Newtonian fluid that has a property of exhibiting an increase in rigidity when impacted by a bullet.

Regarding Claim 8, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 4 above wherein the ballistic panel comprises two carbon fiber reinforced plastic (CFRP) facings on either side of the ballistic gel honeycomb core (see Fu Abstract & Pg. 75). Said CFRP facings correspond to a first face sheet on the first face sheet on the first layer comprising ballistic gel material and a second face sheet on the second layer comprising ballistic gel material. 

Regarding Claim 9, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 8 above wherein the first and second face sheet comprise CFRP. The combination does not explicitly teach a panel wherein the first and second face sheet comprises aluminum. However, Kennedy also teaches that for purposes of blast protection, sandwich composite panels with an additional metal face layer are preferred which ensures that even if 
Furthermore, Kennedy teaches that suitable metals for said facing layers include steel and aluminum. Therefore, it would have also been obvious to one of ordinary skill in the art to select aluminum for the material of the face sheet. The selection of a known material which is based upon its suitability for the intended use is within the ambit of one of ordinary skill in the art. See MPEP § 2144.07. 
The above modifications would yield a ballistic panel comprising first and second CFRP layers on the first and second ballistic gel layers and further comprising first and second aluminum face layers on said first and second CFRP layers. 

Regarding Claim 10, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 9 above (which is also a panel according to Claim 8). Kennedy also teaches that the aluminum face plates can have a thickness of 0.5 to 20 mm (see [0011] and [0027]) which is equivalent to 0.02 to 0.79 inches. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05. Since the claimed range of about 0.005 to 0.04 inches overlaps with the range disclosed by Kennedy, the combination of Fu, Kennedy, and Endres is deemed to render the instant claim unpatentable. 
 
Regarding Claim 11, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 10 above wherein the panel comprises first and second CFRP layers on the first and second ballistic gel layers and as well as first and second aluminum face layers on said 

Regarding Claim 16, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 1 above wherein the ballistic gel D3O is a closed cell polyurethane foam composite with polyborodimethylsiloxane as a dilatant dispersed throughout the foam matrix.

Regarding Claim 18, Fu teaches a sandwich composite panel (SCP), considered a ballistic panel, comprising a honeycomb core and two carbon fiber reinforced plastic (CFRP) facings (see Abstract & Pg. 75). The honeycomb core layer includes a concentrated colloidal suspension of styrene/acrylate particles in ethylene glycol which is a shear thickening fluid (STF) (see Abstract & Pg. 75). Per the instant specification, a ballistic gel can be any dilatant, non-Newtonian fluid that has the property of exhibiting an increase in rigidity when impacted by a bullet (see [0024]). Therefore, the STF of Fu’s ballistic panel is regarded to be a ballistic gel since a shear thickening fluid is, by definition, non-Newtonian (dilatant) fluid which would exhibit an increase in rigidity when impacted by a bullet. Fu also teaches a method for making said panel wherein one CFRP facing is provided and a honeycomb core comprising STF gel is attached before a second CFRP facing is attached (see Pg. 75).
Fu does not teach a ballistic panel comprising a core layer comprising a ballistic resistant material having a first major surface and a second major surface wherein a first layer comprising a ballistic gel material is included on the first major surface of the core and wherein a second layer comprising a ballistic gel material is included on the second major surface of the core nor does Fu teach a method for making such a panel. However, in the analogous art of structural sandwich plates with ballistics resistance, Kennedy teaches a panel comprising a core 
Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the panel of Fu, adding a ballistic resistant Kevlar interlayer to the honeycomb core of the panel for improved ballistics protection. Such a modification would yield a panel comprising a core layer including a ballistic resistant material (the “interlayer” suggested by Kennedy) having a first and second major surface wherein the STF-filled honeycomb of Fu is on either side of said core (corresponding to a first layer comprising a ballistic gel on the first major surface of the core layer and a second layer comprising a ballistic gel material on the second major surface of the core layer as required by the instant claim). 
Likewise, it also would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the method of Fu in order to create the above panel of Fu in view of Kennedy such that the core layer comprising a ballistic resistant Kevlar material is provided (instead of the first CFRP facing layer) and a first and second honeycomb layer comprising ballistic gel are attached to the first and second major surface of said core layer prior to the attachment of the first and second CFRP facings layers to the first and second honeycomb layers. 
Concerning the material of the ballistic gel, the prior art combination does not teach a gel comprising polyurethane and polyborodimethylsiloxane (PBDMS). However, in the analogous art of ballistic panels comprising shear thickening fluids, Endres teaches that an exemplary shear thickening material (impact protection material) is sold under the tradename D3O (see [0022]). It would have been obvious to one of ordinary skill in the art at the effective filing date of 

Regarding Claim 20, Fu in view of Kennedy and Endres teaches the method of Claim 18 above wherein the first and second layers comprising ballistic gel material both comprise a cellular core layer comprising a cell wall structured to provide a plurality of cells, the ballistic gel being embedded within the plurality of cells (see Fu Pg. 75 & Fig. 1b).

Regarding Claim 21, Fu in view of Kennedy and Endres teaches the method of Claim 18 above wherein the ballistic gel is a shear thickening fluid which, by definition, is a non-Newtonian fluid that has a property of exhibiting an increase in rigidity when impacted by a bullet.

Regarding Claim 23, Fu in view of Kennedy teaches the method according to Claim 18 above wherein a first CFRP face sheet is attached to the first layer of ballistic gel material and a second CFRP face sheet is attached to the second layer of ballistic gel material (see Fu Abstract & Pg. 75). 

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1), as applied to Claims 1 and 18 above, and further in view of Hexcel (“HexPly® Prepreg Technology”, 2013).
Regarding Claim 2, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 1 above wherein the ballistic resistant material of the core is a fabric of Kevlar (a para-aramid fiber). Fu suggests that the inventive ballistic (sandwich composite) panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Pg. 74). The combination does not teach a core wherein the ballistic resistant material comprises para-aramid fibers impregnated with a curable resin. 
However, Kennedy suggests that the fabric of the interlayer may be impregnated with plastics of a polymer material so as to be more rigid which improves handling of layer (see [0032]). Furthermore, in the analogous art of aramid-based materials in aerospace and transportation applications, Hexcel teaches that incorporating a thermoset resin matrix into man-made fibers such as aramids and curing the resin at elevated temperatures transforms the fabric into a solid structural material that is highly durable, temperature resistant, exceptionally stiff and extremely lightweight (see Pg. 2). The matrix supports the fibers and bonds them together in the composite material while transferring any applied loads to the fibers and keeping the fibers in their position and chosen orientation (see Pg. 9). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the ballistic panel of Fu in view of Kennedy and Endres above by impregnating the Kevlar (para-aramid) fabric of the core with a curable resin, since Kennedy teaches that impregnating the fabric is envisioned to improve rigidity and handling and Hexcel teaches that impregnating with a curable resin creates a durable, stuff, lightweight composite material. 

Regarding Claim 19, Fu in view of Kennedy and Endres teaches the method according to Claim 18 above wherein the ballistic resistant material of the core is a fabric of Kevlar (a para-aramid fiber). Fu suggests that the inventive ballistic (sandwich composite) panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high 
However, Kennedy suggests that the fabric of the interlayer may be impregnated with plastics of a polymer material so as to be more rigid which improves handling of layer (see [0032]). Furthermore, in the analogous art of aramid-based materials in aerospace and transportation applications, Hexcel teaches that incorporating a thermoset resin matrix into man-made fibers such as aramids and curing the resin at elevated temperatures transforms the fabric into a solid structural material that is highly durable, temperature resistant, exceptionally stiff and extremely lightweight (see Pg. 2). The matrix supports the fibers and bonds them together in the composite material while transferring any applied loads to the fibers and keeping the fibers in their position and chosen orientation (see Pg. 9). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the ballistic panel in the method of Fu in view of Kennedy and Endres above by impregnating the Kevlar (para-aramid) fabric of the core with a curable resin, since Kennedy teaches that impregnating the fabric is envisioned to improve rigidity and handling and Hexcel teaches that impregnating with a curable resin creates a durable, stuff, lightweight composite material. 

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1) and Endres et al. (US 2015/0323291 A1), as applied to Claims 1 and 4 above respectively, and further in view of Zornig et al. (Armor Plate Ballistic Testing, Watertown Arsenal Laboratory Report Number WAL 710/685, 2 August 1944).
Regarding Claim 3, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 1 above but the combination appears silent with respect to the thickness of the core layer. However, Zornig teaches that it was known in the art at the time of the claimed invention that high resistance to penetration is a desirable property of armor (see Pg. 2) and that one of the mechanisms through which armor resists penetration of projectiles is by absorbing the kinetic energy of the projectile (see Pg. 10). Furthermore, Zornig teaches that it was known that every layer in the core of the panel (i.e. not the outer layers) absorbs an amount of energy from the projectile which is proportional to the thickness of the layer (see Pg. 17). Therefore, since energy absorption of a layer is a variable that can be modified, among others, by adjusting said thickness of the core layer, the thickness would have been considered a result effective variable by one of ordinary skill in the art at the effective filing date of the claimed invention. Accordingly, absent a persuasive showing of secondary considerations, the claimed core layer thickness cannot be considered critical. One having ordinary skill in the art would have optimized, by routine experimentation, the thickness of the core layer in the ballistic panel of Fu in view of Kennedy and Endres to obtain the desired energy absorption (ballistic protection) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)) since it has been held that wherein the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).

Regarding Claim 7, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 4 above but the combination appears silent with respect to the thickness of the first and second layers comprising a ballistic gel material. However, as discussed above with respect to Claim 3, the thickness of said layers cannot be considered critical since one having ordinary skill in the art would have optimized, by routine experimentation, the thickness of the said layers in the ballistic panel of Fu in view of Kennedy and Endres to obtain the desired energy absorption (ballistic protection).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1), as applied to Claim 4 above, and further in view of Walter et al. (CA 2,815,878 A1) when taken with the evidence of Hexcel (HexWeb® HRH-10 Product Data Sheet).
Regarding Claim 5, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 4 above wherein the cell wall is formed of an aramid fiber/phenolic resin honeycomb core under the trade name HexWeb® HRH10-1/8-4 (see Pg. 75). As evidenced by Hexcel’s product data sheet for said honeycomb core, the material is manufactured from Nomex® aramid (a meta-aramid) fiber sheets (see Pg. 1). Therefore, the combination does not teach a ballistic panel wherein the cell wall of the core layer comprises para-aramid fibers as required by the instant claim. 
However, Fu suggests that the inventive ballistic (sandwich composite) panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Pg. 74). In the analogous art of ballistic materials for armored vehicles, Walter teaches a composite panel including a core layer made of a honeycomb structure arranged between first and second outer layers (see Abstract). Walter also teaches that the honeycomb core may be made of an aramid material, exemplified by Kevlar® and Nomex®. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to substitute the Nomex®-based honeycomb material in the core layer of the ballistic panel of Fu in view of Kennedy and Endres for a Kevlar®-based honeycomb because Walter teaches that Kevlar may suitably be selected as the honeycomb material in the core layer of a ballistic panel for transportation applications. The substitution would have been one preferred element for another and one of ordinary skill in the ® fibers, which are para-aramid fibers. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1), as applied to Claim 11 above, and further in view of Hazell et al. (“The Impact of Structural Composite Materials Part I: Ballistic Impact” J Strain Analysis Vol 47(7). Pgs 396-405. 2012). 
Regarding Claim 12, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 11 above wherein the panel comprises first and second underlying layers made of carbon fibers impregnated with a plastic resin (CFRP) but the combination does not teach a panel wherein the underlying layers both comprise a fiberglass fabric impregnated with a resin. In the analogous art of composite materials for ballistic applications, Hazell teaches that glass fiber reinforced plastic (GFRP) materials, unlike carbon-based composites, demonstrate reasonable energy absorption when subjected to ballistic attack (see Pg. 400). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the underlying layers in the ballistic panel of Fu in view of Kennedy and Endres such that they are formed of GFRP rather than CFRP since Hazell teaches that GFRP is preferred from the viewpoint of energy absorption when subjected to ballistic attack. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy , as applied to Claim 8 above, and further in view of Chen et al. (CN 206274239 U). A machine translation of Chen is provided with the Office Action and is referred to herein for citations.  
Regarding Claim 13, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 8 above but the combination does not teach a ballistic panel further comprising an intumescent layer or a decorative layer on the first face sheet. In the analogous art of bulletproof panels, Chen teaches a flame-retardant bullet-proof plate comprising a ballistic core and an intumescent flame-retardant coating layer (see Pg. 3, lines 29-30). Chen suggests that such an intumescent coating on the surface of the bulletproof core layer does not affect the mechanical properties of the anti-missile core layer (see Pg. 4, lines 1-3) but it protects the core layer in case of a fire (see Pg. 4, line 8). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the ballistic panel of Fu in view of Kennedy and Endres by providing an intumescent coting layer on the surface of the panel, including the first face sheet, for the benefit of improved fire protection of the panel while maintaining necessary ballistic properties as disclosed by Chen. 

Regarding Claim 14, Fu in view of Kennedy, Endres, and Chen teaches the ballistic panel according to Claim 13 above (which is also a panel according to Claim 8) wherein the panel comprises a fire retardant layer of iii) a layer of intumescent material alone.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1), as applied to Claim 1 above, and further in view of Boos (US 6,216,579 B1).
Regarding Claim 15, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 1 above but the combination does not teach a panel further comprising a first 
In the analogous art of composite armor materials, Boos teaches that adhesive layers in composite materials play a much greater role than merely holding layers together. The adhesive distributes the energy impact over a greater area. It reduces the ability of the outer layer to elongate in a direction normal to the applied force and it adds the shear strength of the inner layer to that of the outer layer. Therefore, instead of allowing the outer layer to fail independently in shear, the adhesive holds the layers together so that some of the shear strength of the inner layer is added to the outer (see Col. 2, lines 58-66). Accordingly, one of ordinary skill in the art at the effective filing date of the claimed invention would have been motivated to add an adhesive layer between the core layer and each of the ballistic gel layers in the panel of Fu in view of Kennedy and Endres, not only to hold the layers together but also for the benefit of improved response to ballistic impact as suggested by Boos. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1), and Endres et al. (US 2015/0323291 A1), as applied to Claim 1 above, and further in view of Martin et al. (US 2003/0052779 A1). 
Regarding Claim 17, Fu in view of Kennedy and Endres teaches the ballistic panel according to Claim 1 above. Fu suggests that the inventive ballistic (sandwich composite) panel comprising an STF is useful in aerospace and transportation applications due to high specific strength, high specific stiffness, and ease of manufacture (see Pg. 74) but Fu does not explicitly teach an end use for the ballistic panel, such as an aircraft door. 
. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. ("Low-Velocity Impact Behavior of a Shear Thickening Fluid (STF) and STF-Filled Sandwich Composite Panels" Composites Science and Technology Vol 165. Pgs 74-83. 2018), Kennedy (US 2007/0144111 A1) and Endres et al. (US 2015/0323291 A1), as applied to Claim 18 above, and further in view of Keil (Technology and Practical Use of Strain Gages - With Particular Consideration of Stress Analysis Using Strain Gages - 3.2.4 Epoxy Adhesives. John Wiley & Sons. 2017).
Regarding Claim 22, Fu in view of Kennedy and Endres teaches the method according to Claim 18 above wherein the first and second CFRP panels are adhered (bonded) to the honeycomb panel(s) using an epoxy adhesive (see Fu Pg. 75). Fu appears silent with respect to the temperature at which said bonding is performed. However, in the analogous art of epoxy resins, Keil teaches that it was known in the art at the time of claimed invention that the most important parameters for the curing of an epoxy resin are temperature and time – in order to save time one must work at higher curing temperatures (see Pg. 117). As the time required for curing is a variable that can be modified by adjusting the curing temperature, temperature would In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)) since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223). 


















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789